                  Case 5:17-cr-00270-DAE Document 38 Filed 10/17/18 Page 1 of 4
                                                                                              FILED
PROB 12C
(REV. 12/04)                                                                                      [1T'1 7 LO8
                             UNITED STATES DISTRICT COUR                                          U...DOTcT COURt
                                                                                                                  TEXAS
                                                                                               $*P4 DISTRtCT OF

                                                          for                                              D*PUTYcIARi

                                         WESTERN DISTRICT OF TEXAS


               Amended Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender:      Lydia Joann Montelongo                            Case Number:      SA-17-CR-0270 DAE

 Name of Sentencing Judicial Officer:        Honorable John D. Rainey, Senior United States District Judge
                                             04/24/17: Case assigned to Honorable David A. Ezra. Senior United
                                             States District Judge
 Date of Original Sentence:     May 19, 2014
  Original Offense:     Transportation of an Undocumented Alien, in violation of 8 U.S.C.             1324(a)(l)(A)(ii)
                        and 1 324(a)(1)(B)(ii)
  Original Sentence:    Thirty-seven (37) months imprisonment; three (3) years supervised release; and a $100
                        special assessment
 Type of Supervision: Supervised Release                Date Supervision Commenced:       November 3, 2017

  Assistant U.S. Attorney:    Elsa Salinas                      Defense Attorney:      Kristen Langford


                                             PREVIOUS COURT ACTION

On April 7, 2017, a Transfer of Jurisdiction from the Southern District of Texas, Corpus Christi Division, Dkt.
No. 2:14CR00062-001, to the Western District of Texas, San Antonio Division was approved by the Court.

On April 20, 2017, a Petition for Warrant of Summons for Offender Under Supervision, a Probation Form 12C,
was submitted to the Court based on the offender's new Driving While Intoxicated arrest and continued illegal
drug use. The Court ordered the issuance of a warrant on April 24, 2017.

On July 21, 2017, the offender's term of supervised release was revoked. The Court sentenced the offender to
six month imprisonment, to be followed by a twenty-four (24) month term of supervised release. Supervised
release recommenced on November 3, 2017.

On January 9, 2018, a Petition for Warrant or Summons for Offender Under Supervision, a Probation Form
12C, was submitted to the Court based on being unsuccessfully removed from the RRC due to testing positive
for the consumption of alcohol. The Court issued a warrant on January 19, 2018. This petition is being
amended to include new violations.


                                              PETITIONING THE COURT

The probation officer believes that the offender has violated the following condition(s) of supervision:
                Case 5:17-cr-00270-DAE Document 38 Filed 10/17/18 Page 2 of 4
Lydia Joann Montelongo
SA-1 7-CR-0270
October 15, 2018
Page 2

Violation Number         Nature of Noncompliance

        1.               The defendant shall not commit another federal, state, or local crime.

       2.                The defendant shall not unlawfully possess a controlled substance. The defendant
                         shall refrain from any unlawful use of a controlled substance. The defendant shall
                         submit to one drug test within 15 days of release from imprisonment and at least two
                         periodic drug tests thereafter, as determined by the court.

       3.                The defendant shall refrain from excessive use of alcohol and shall not purchase,
                         possess, use, distribute, or administer any controlled substance or any paraphernalia
                         related to any controlled substances, except as prescribed by a physician.

                         On July 3, 2018, Lydia Joann Montelongo was arrested for Possession of a Controlled
                         Substance PG1 Less Than 1 Gram, by the Bexar County Sheriffs Office (2018-BCSO-
                         026408). According to the offense report, the deputy was dispatched to a location for
                         suspicious vehicle. The deputy made contact with Ms. Montelongo and asked for her
                         identification. The deputy observed Ms. Montelongo intentionally drop a clear plastic
                         baggie by her feet as she provided her identification. When Ms. Montelongo was instructed
                         to step away from the baggie, Ms. Montelongo placed an item into her pocket. The deputy
                         field tested the substance in the clear plastic baggie and the results were positive for
                         methamphetamine.
                                                                                            226th
                         On September 25, 2018, under cause number 2018-CR-9458, the              Bexar County
                         District Court sentenced Ms. Montelongo to six months confinement.

        4.               Shall not use or possess alcohol.

        5.               Reside in residential reentry center for the first 180 days and follow the rules and
                         regulations of the center.

                         On January 5, 2018, the offender was unsuccessfully removed from the Residential Reentry
                         Center subsequent to testing positive for the use of alcohol on January 4, 2018.

U.S. Probation Officer Recommendation: The offender has a criminal history category of VI with prior
convictions for Driving While Intoxicated, Illegal Transportation of Aliens (4), Possession with Intent to Deliver a
Controlled Substance, and Theft of Property $50-$500. On September 30, 2016, the offender originally began her
term of supervised release. On July 21, 2017, the offender's term of supervised release was revoked. The Court
sentenced the offender to six month imprisonment, to be followed by a twenty-four (24) month term of supervised
release, one hundred eighty (180) days Residential Reentry Center, cognitive behavioral treatment, mental health
treatment, substance abuse treatment, substance abuse testing, and alcohol abstinence. She recommenced supervised
release on November 3, 2017.
                Case 5:17-cr-00270-DAE Document 38 Filed 10/17/18 Page 3 of 4
Lydia Joann Montelongo
SA- 1 7-CR-0270
October 15, 2018
Page 3

On November 3, 2017, the offender was admitted into the Residential Reentry Center (RRC). According to the
RRC staff, on December 11, 2017, the offender was found to be in possession of a second cell phone which was not
authorized by the RRC. On December 14, 2017, the RRC verified a complaint received that Montelongo made
multiple unwelcomed phone calls to the mother of a former resident, which is a violation of the rules and
regulations of the RRC. On the evening of January 4, 2018, the offender returned from work to the RRC and a
sobriety test was administered. The offender's initial breath test result was 0.120. A second breath test was
administered and the result was 0.115. For these reasons, the offender was terminated unsuccessfully from the RRC
program on January 5, 2018. On the same date, the offender contacted the probation office to report her termination
from the RRC program.

She denied the use of alcohol and attributed the positive tests to taking over the counter medication. The offender
completed 63 days of the 180 days placement at the RRC as ordered by the Court.

On July 3, 2018, Lydia Joann Montelongo was arrested for Possession of a Controlled Substance Less Than 1 Gram,
by the Bexar County Sheriff's Office (2018-BCSO-026408). According to the offense report, the deputy was
dispatched to a location for suspicious vehicle. The deputy made contact with Ms. Montelongo and asked for her
identification. The deputy observed Ms. Montelongo intentionally drop a clear plastic baggie by her feet as she
provided her identification. When Ms. Montelongo was instructed to step away from the baggie, Ms. Montelongo
placed an item into her pocket. The deputy field tested the substance in the clear plastic baggie and the results were
positive for methamphetamine.
                                                            226th
On September 25, 2018, under cause number 2018-CR-9458, the       Bexar County District Court sentenced Ms
Montelongo to six months confinement.

Efforts made by the probation office to provide the offender the opportunity to comply with conditions of her
supervised release have been extended with no positive results. The offender has continued to show a blatant disregard
for the conditions of the Court. The probation office respectfully recommends the offender's term of supervised
release be revoked.


    The term of supervision should be

   LZ   revoked. (Maximum penalty: 2          years imprisonment; 30        months supervised release;
                  and payment of any unsatisfied monetary  sanction previously imposed)

   LI   extended for      years, for a total term   of_ years.
 LI The conditions     of supervision should be modified as follows:
                    Case 5:17-cr-00270-DAE Document 38 Filed 10/17/18 Page 4 of 4

Lydia Joann Montelongo
SA- 1 7-CR-0270
October 15, 2018
Page 4

Approved:                                                                  Respectfully submitted,




                                                                           Monica Rodriguez     -'
Suprvising U.S. Probation Officer                                          U.S. Probation Officer
Tel phone: (210) 472-6590, Ext. 5365                                       Telephone: (210) 472-6590, Ext. 5341
                                                                           Date: October 15, 2018


cc:      Mark T. Roomberg
         Assistant U.S. Attorney

         Marc S. Martinez
         Assistant Deputy Chief U.S. Probation Officer




 THE COURT ORDERS:
 U     No action.

      JThe issuance of a warrant.

 U The issuance of a summons.
                Warrant previously issued on January 19, 2018. This petition is being qjided to include the disposition
        Other
      C         of cause number 2018-CR-9458, in the 226th Bexar County District 96urt.(



                                                                                              ible Dav17. Ezra
                                                                                              U.S. District Judge

                                                                                              /'7           7-c/P
                                                                                                     'ate
